Filed Pursuant to Rule 433 Registration Statement Nos. 333-202913 and 333-180300-03 February 3, 2017 February 2017 - Credit Suisse Market-LinkedNotes Please find the summary of the indicative terms for our February offerings below. All terms, including but not limited to the contingent coupon rate, upside participation rate, knock-in level, coupon barrier level, buffer amount, automatic redemption premium and fixed payment percentage, as applicable, are subject to change and will be determined on the Trade Date. Additionally, dates listed below are expected dates, which are subject to change due to market conditions. The sales concessions listed may only represent a portion of the total underwriting discounts and fees for an offering. Capitalized terms used herein shall have the meaning given to them in the applicable offering documents. Any payment on the securities is subject to Credit Suisse’s ability to pay its obligations as they become due. Each of these summaries of the indicative terms for our February offerings is a general description of the terms of such offering. Please see the applicable offering document at the links provided below. See “Selected Risk Considerations” in the applicable offering documents. FOR BROKER-DEALER USE ONLY. NOT FOR DISTRIBUTION. SUBJECT TO CHANGE. EQUITY-LINKED ALTERNATIVES INCOME / CASH FLOW ALTERNATIVES 3 Year S&P 500 ® Russell 2000 ® Contingent Coupon Callable Yield Notes Subject to Early Redemption, if a Coupon Barrier Event does not occur on an Observation Date, contingent coupons will be paid at a rate expected to be between 7.50% and 8.50% per annum* on the immediately following Contingent Coupon Payment Date. If Coupon Barrier Event occurs, no contingent coupon will be paid on the immediately following Contingent Coupon Payment Date. If a Knock-In Event occurs, the Redemption Amount at maturity will equal the principal amount of the securities held multiplied by the sum of one plus the performance of the Lowest Performing Underlying. If a Knock-In Event has not occurred, the Redemption Amount will equal the principal amount of securities held. CUSIP Underlying(s) Knock-In Level Coupon Barrier Level Contingent Coupon Rate* Sales Concession Preliminary Pricing Supplement Fact Sheet Trade Date Settlement Date Maturity Date 22548QU29 S&P 500 ® Index and Russell ® Index Approximately 70% of Initial Level; European Knock-In Approximately 70% of Initial Level [7.50-8.50]% 1.50% U1928 U1928 2/17/17 2/27/17 2/27/20 GROWTH ALTERNATIVES 18 Month S&P 500 ® Russell 2000 ® Digital Barrier Notes If a Knock-In Event does not occur, the investor is entitled to receive the Fixed Payment Percentage at maturity expected to be between [9.50%-10.50%]*. If a Knock-In Event occurs, the Redemption Amount at maturity will equal the principal amount of the securities held multiplied by the sum of one plus the performance of the Lowest Performing Underlying. CUSIP Underlying(s) Knock-In Level Fixed Payment Percentage* Sales Concession Preliminary Pricing Supplement Fact Sheet Trade Date Settlement Date Maturity Date 22548QTY1 S&P 500 ® Index and Russell 2000 ® Index Approximately 75% of Initial Level; European
